CITY OF WESTON, a Florida Municipality, and BONAVENTURE DEVELOPMENT DISTRICT, a Dependent District of the City of Weston, Appellants,
v.
TAVOR HOLDINGS, L.L.C., a Florida Limited Liability Corporation, Appellee.
No. 4D09-2009.
District Court of Appeal of Florida, Fourth District.
May 5, 2010.
Jamie A. Cole and Daniel L. Abbott of Weiss Serota Helfman Pastoriza Cole & Boniske, P.L., Fort Lauderdale and Edward G. Guedes and Laura K. Wendell of Weiss Serota Helfman Pastoriza Cole & Boniske, P.L., Coral Gables, for appellants.
Jerold I. Budney and Barbara A. Hall of Greenberg Traurig, P.A., Fort Lauderdale, for appellee.
PER CURIAM.
Affirmed.
FARMER, HAZOURI and DAMOORGIAN, JJ., concur.
Not final until disposition of timely filed motion for rehearing.